Citation Nr: 0933814	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arthritis of the legs, 
arms and fingers.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This claim was previously 
remanded by the Board in August 2008 for additional 
evidentiary development.  

The Veteran requested and was afforded a video-conference 
hearing before the undersigned Acting Veterans Law Judge in 
October 2006.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in May 2009 granting the 
Veteran's claim of service connection for degenerative 
arthritis of the spine.  Therefore, the spine claim is no 
longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  


FINDINGS OF FACT

The Veteran's arthritis of the legs arms and fingers was not 
present until many years after service, and did not develop 
as a result of any incident in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
arthritis of the legs, arms and fingers have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.309, 
3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In this case, the duty to notify was satisfied by way of 
letters sent to the Veteran in September 2004, March 2006 and 
October 2008 that fully addressed all notice elements.  The 
2004 letter was also sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in the March 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in December 2008, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records and private medical records have 
also been incorporated into the record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  



Service connection for arthritis of the legs, arms and 
fingers.  

The Veteran contends that he is entitled to service 
connection for arthritis of the legs, arms and fingers.  
However, the preponderance of the evidence demonstrates that 
the Veteran's arthritis was not present until many years 
after service and was not the result of any incident in 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered a chronic disability of the legs, 
arms or fingers during his military service.  According to an 
October 1966 treatment record, the Veteran had a history of 
intermittent pain all of his life with back pain radiating 
down into his left leg.  A July 1967 treatment record notes 
that the Veteran reported continual pain in the small joints 
of the fingers that was most prominent in the morning.  
According to a June 1968 treatment record, the Veteran was 
seen with complaints of back, left knee and finger joint 
pain.  An accompanying record noted that a uric acid test was 
performed to rule out possible gout.  The Veteran's August 
1968 separation examination indicates that his upper 
extremities, lower extremities, and other musculoskeletal 
system were normal at the time of separation.  

The Veteran also indicated in his report of medical history 
associated with this examination that he suffered from 
arthritis or rheumatism and bone, joint or other deformity.  
However, the Veteran indicated that he suffered from bone, 
joint or other deformity during his November 1965 enlistment 
examination as well.  Therefore, while there are occasional 
in-service complaints of joint pain, there are no specific 
diagnoses of arthritis of the legs, arms or fingers.  

The record contains no evidence of medical treatment for 
arthritis within one year of the Veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
is not applicable in this case.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records fail to demonstrate that 
the Veteran's current arthritis of the upper and lower 
extremities is related to his military service, or that it 
has been chronic since his separation from service.  
According to a June 1979 Department of Transportation (DOT) 
examination, the Veteran's upper and lower extremities were 
normal at this time.  The Veteran was described as a 
"healthy patient."  The Board recognizes that a private 
treatment record from January 1976 does indicate that the 
Veteran was having right elbow pain.  However, it was noted 
that the Veteran had no previous difficulty with his elbow, 
that there was no neurovascular deficit in the right hand, 
and a diagnosis of right tennis elbow was assigned.  The 
Veteran was to return in two weeks if this condition was not 
significantly better, but there is no evidence of record 
suggesting that the Veteran sought follow-up treatment.  
There was also no mention of finger pain or leg pain at this 
time.  

The record contains an X-ray of the Veteran's right wrist 
from June 1980.  The X-ray revealed a distinct irregularity 
of the trabecular pattern of the distal lateral aspect of the 
navicular in the subcortical bone.  The physician expressed 
concern that there was some compression of this bone, so the 
wrist was immobilized for a period of 7 to 10 days.  A 
November 1982 private treatment record notes that the Veteran 
had carpal tunnel surgery bilaterally in February 1981.  The 
Veteran reported having no trouble with his hands since this 
surgery.  A December 1982 treatment record does note that the 
Veteran had weakness in the mid-forearm on the right with an 
absence of reflexes.  However, this was believed to be 
related to a possible recurrent herniated nucleus pulposus.  
An August 1983 treatment note also reflects that the Veteran 
was in a motor vehicle accident in June 1983 which resulted 
in severe neck and shoulder pain.  

A private treatment note from December 1997 demonstrates that 
the Veteran was seen with complaints of knee and shoulder 
pain.  A diagnosis of degenerative joint disease was assigned 
at this time.  A subsequent private treatment note from May 
1998 reveals that the Veteran was complaining of "arthritis 
all over," and a July 1998 private record reflects 
complaints of back, knee and hand pain.  The Veteran was 
again treated for what was described as arthritis pain in May 
1999.  

A May 2000 private treatment record indicates that the 
Veteran was treated after suffering injuries when falling 
face down out of his truck the previous day.  The Veteran 
reported hurting his back and suffering from right hip pain 
and pain in both sides of his chest.  The physician noted 
that X-rays were taken but of poor quality due to the 
Veteran's obesity.  No apparent fracture or dislocation was 
seen in these X-rays.  

According to an April 2002 private treatment record, the 
Veteran was suffering from pain in the right hand with a 
sensation of "coldness" in the right fifth finger.  The 
physician noted that the Veteran suffered an injury in March 
2002 in which he slipped on ice when stepping out of his 
truck.  The Veteran suffered an injury to his right hand and 
his left knee at this time.  Another private treatment record 
from the same day notes that the evidence suggests that the 
Veteran tore his right rotator cuff.  A nerve conduction 
study was referenced that revealed a proximal lesion of the 
ulnar nerve.  The Veteran subsequently underwent surgery on 
his right shoulder in September 2002.  

A March 2002 treatment note indicates that the Veteran had 
degenerative arthritis of the medial compartment of the left 
knee.  The record demonstrates that the Veteran suffered an 
injury while at work that resulted in excruciating left knee 
pain.  An internal derangement of the left knee was performed 
at this time.  A private treatment record from 10 days later 
notes that the Veteran suffered a right wrist fracture after 
a fall (this would appear to be the same fall referenced in 
the previous paragraph).  The Veteran reported having 
numbness in his thumb and pinky.  The physician concluded 
that the Veteran had an absent ulnar sensory response that 
was due to ulnar nerve entrapment rather than his recent 
right wrist fracture.  The record also contains a treatment 
note from November 2002 that notes that the Veteran had 
degenerative arthritis of the left knee.  Another November 
2002 private treatment note indicates that the Veteran 
underwent a left total knee replacement.  It was noted that 
the Veteran was injured at the beginning of 2002 and that he 
had been having severe pain in his left knee since this time.  
Subsequent private treatment notes from a private physician 
with the initials ARD indicate that the Veteran has received 
follow-up treatment since he continues to experience left 
knee pain.  

A letter prepared by a private physician with the initials 
MDN dated May 2003 reflects that the Veteran underwent a 
total hip arthroplasty.  Dr. N noted that the Veteran was 
suffering a lot of significant lateral knee pain at this time 
as well.  The record does not indicate that this pain was 
related to the Veteran's military service, or, that his 
symptoms had existed over the previous 35 years since his 
separation from service.  

The record also contains a VA outpatient treatment record 
from January 2005.  According to this record, the Veteran had 
a history of two left knee surgeries.  It was noted that the 
Veteran had occasional leg pain as a result of this surgery.  
The examiner also mentioned that the Veteran had a history of 
lower back pain with sciatic pain for the past 20 years, 
resulting in bilateral leg pain that was worse in the right 
leg.  

The Veteran was afforded a VA examination in December 2008.  
During the examination, the Veteran reported that his knees 
first started bothering him during basic training.  He denied 
any specific injury related to his symptoms.  The examiner 
noted that the Veteran underwent a total left knee 
replacement in 2002.  Upon examination, the examiner found no 
gross deformities of the right knee.  There was limited 
motion and pain.  The examiner noted that the left knee had a 
scar from the Veteran's prior surgery.  Again, there was 
limited motion with pain.  X-rays revealed decreased joint 
space with medial osteophyte formation of the right knee and 
a total knee prosthesis in a good position in the left knee.  

Regarding his hands, the Veteran reported that he first 
started having pain in his hands in 1966.  He denied any hand 
pain prior to this and denied any particular preceding event.  
Upon examination, the examiner found ulnar deviation at the 
MP joints of the index, middle, ring and small finger.  The 
Veteran reported pain upon motion of the right hand.  Ulnar 
deviation was also noted in the left hand.  Pain and 
limitation of motion were again noted.  X-rays of the hands 
revealed decreased joint space bilaterally.  

The examiner concluded that the Veteran's upper and lower 
extremity conditions were not related to his military 
service.  Rather, the examiner concluded they were 
degenerative in nature.  The examiner based this opinion on 
the fact that the Veteran denied any specific traumatic event 
in service that would have caused his knee or hand 
conditions.  As such, the examiner concluded that they were 
more wear and tear related.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for his upper 
and lower extremity arthritis.  The Veteran's service 
treatment records do not demonstrate that the Veteran 
suffered from chronic osteoarthritis of the upper and lower 
extremities at the time of his separation from active duty.  
The Board has noted that the service treatment records 
suggest that the Veteran may have had gout during military 
service.  The Veteran argued in a statement received by VA in 
August 2005 that this may be related to his current pain.  
However, there is no evidence of a diagnosis of gout since 
the Veteran's military service, suggesting that either he 
never had it or it resolved.  

Likewise, the post-service treatment records do not establish 
that the Veteran has suffered from chronic symptomatology 
regarding the upper and lower extremities since his 
separation from service.  A June 1980 X-ray does indicate 
that the Veteran had a right wrist condition, but this was 
not related to military service.  The record also 
demonstrates that the Veteran had carpal tunnel surgery in 
1981.  However, the record contains no medical opinion 
suggesting that a history of carpal tunnel surgery, some 13 
years after separation from service, could later result in 
arthritis of the hands.  

The first post-service evidence of knee complaints is a 
December 1997 treatment record.  This is nearly 30 years 
after the Veteran's separation from active duty.  When 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
knee pain for approximately 29 years after separation from 
service tends to establish that the Veteran's current knee 
arthritis has not existed since military service.  

The record also contains a number of records suggesting that 
the Veteran has suffered from a number of injuries since his 
military service.  According to a June 1983 private treatment 
record, the Veteran was in a motor vehicle accident.  In May 
2000, the Veteran injured himself when falling face down out 
of a truck.  Finally, a March 2002 private record indicates 
that the Veteran slipped on ice and injured his left knee and 
his right hand.  A January 2005 treatment note also relates 
the Veteran's 20 year history of lower extremity pain to 
radiculopathy from his lumbar spine disability - a condition 
that is separately service-connected.  These records are not 
favorable to the Veteran's claim as they all suggest 
alternate reasons for the Veteran's complaints of joint pain.  

Finally, the Veteran was afforded a very thorough VA 
examination in December 2008.  The examiner noted reviewing 
all of the Veteran's medical records at the time of 
examination.  The examiner concluded that the Veteran's upper 
and lower extremity conditions were not related to his 
military service, and the examiner based this opinion on the 
fact that the Veteran had no specific traumatic event in 
service that would have caused his knee or hand conditions.  
The examiner concluded that they were degenerative in nature 
and more wear and tear related.  This opinion, in combination 
with the lack of evidence of a chronic in-service condition, 
or chronicity of symptomatology since separation from 
service, demonstrates that the Veteran's arthritis of the 
upper and lower extremities is not service-related.  

The Board recognizes that the Veteran believes his arthritic 
conditions are related to his military service.  The Veteran 
testified in his October 2006 hearing testimony that while he 
was in Korea, his fingers would hurt and swell, and his legs, 
ankles and knees would hurt as well.  While the Veteran is 
competent to testify to symptoms such as pain, he is not 
competent to provide a medical diagnosis of arthritis.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Also, the December 2008 VA examiner, who is competent to 
testify to matters requiring medical expertise, specifically 
concluded that the Veteran's arthritis of the upper and lower 
extremities was not related to military service but rather 
due to wear and tear over the years.  Therefore, while the 
Board has considered the Veteran's contentions, the Board 
does not find them sufficiently probative to outweigh the 
significant medical evidence of record against the Veteran's 
claim.  

As a final matter, the Board has considered whether the 
Veteran may be entitled to service connection for arthritis 
of the upper and lower extremities as secondary to his 
service-connected lumbar spine disability.  Service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  While the Veteran 
has not alleged such a connection, the evidence does suggest 
that the Veteran has suffered a history of radiculopathy 
secondary to his service-connected lumbar spine disability.  
However, the Veteran is already service-connected for his 
radiculopathy due to this disability.  The record contains no 
evidence suggesting that the Veteran's lumbar spine 
disability, or its associated radiculopathy, may contribute 
to the later development of arthritis of the extremities.  As 
such, service connection for arthritis of the upper and lower 
extremities, as secondary to the Veteran's service-connected 
lumbar spine disability and its associated radiculopathy, is 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for arthritis of the legs, arms and 
fingers must be denied.


ORDER

Entitlement to service connection for arthritis of the legs, 
arms and fingers is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


